Citation Nr: 0619486	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-10 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acne, including due 
to herbicide exposure.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right leg.

4.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left leg.

5.  Entitlement to an initial rating in excess of 10 percent 
beginning May 19, 2003 and in excess of 20 percent beginning 
July 30, 2004 for diabetic retinopathy.

6.  Entitlement to an initial compensable rating for 
impotency.

7.  Entitlement to an initial compensable rating beginning 
April 1, 2003 for osteomyelitis of the right index finger.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO), which granted entitlement to service connection for 
diabetes, peripheral neuropathy of the lower extremities, and 
impotence effective September 8, 1999.  This rating decision 
assigned a 20 percent evaluation for diabetes, separate 10 
percent evaluations for peripheral neuropathy of the lower 
extremities, and a zero percent evaluation for impotence.  
The veteran timely appealed.  

A February 2003 rating decision granted separate 20 percent 
evaluations for the service-connected peripheral neuropathy 
of the lower extremities effective September 8, 1999.  An 
August 2003 rating decision granted service connection for 
osteomyelitis of the right index finger and for diabetic 
retinopathy.  A temporary total rating was assigned for 
osteomyelitis of the right index finger from January 18 to 
March 31, 2003, with a noncompensable evaluation effective 
April 1, 2003; a 10 percent evaluation was assigned for 
diabetic retinopathy effective May 19, 2003.  The veteran 
timely appealed.  A September 2004 rating decision granted a 
20 percent evaluation for diabetic retinopathy effective July 
30, 2004.  As the current ratings assigned to the veteran's 
service-connected peripheral neuropathy of the lower 
extremities and diabetic retinopathy are not the maximum 
schedular ratings, these issues are still part of the 
veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation). 

In its May 2006 Brief the veteran's representative raised the 
issue of entitlement to service connection for glaucoma 
secondary to service-connected diabetes mellitus (page 20).  
Because this issue has not been adjudicated by the RO, it is 
referred to the RO for adjudication.

The above issues of entitlement to increased initial 
evaluations for diabetes mellitus, peripheral neuropathy of 
the lower extremities, diabetic retinopathy, impotency, and 
osteomyelitis of the right index finger are remanded to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's acne clearly and unmistakably existed prior 
to his military service and was not aggravated by his 
military service, including as due to herbicide exposure.

2.  The veteran's preexisting acne did not increase in 
severity or chronically worsen during his military service.


CONCLUSION OF LAW

Acne was not incurred in or aggravated by active military 
duty, to include due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1111, 1116, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
April 2003, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
relevant private medical evidence was received from the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 


2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

The veteran was not informed of the relevant law on 
disability ratings and effective dates if his claim was 
granted.  However, since the veteran's claim for service 
connection for acne is being denied, no disability rating or 
effective date will be assigned.  Consequently, there can be 
no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  An examination with 
nexus opinion on whether the veteran's skin problem is 
related to service was obtained by VA in January 2003.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his service connection 
claim.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed 
prior to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran had the disorder in question prior to induction 
and should give weight to particular evidence based on 
accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  In 
short, what is required is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed prior to service.  Id. at 
1349.  All of the evidence of record must therefore be 
considered.  VA may look to contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  
Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e) (2005).

Analysis

It was noted on pre-induction examination in February 1969 
that the veteran had moderate acne vulgaris.  Consequently, 
for VA purposes, there is clear and unmistakable evidence 
that the veteran had acne when he entered service in March 
1969.  Therefore, the statutory presumption of soundness at 
service entrance is rebutted with respect to acne.   

It must now be determined whether the preexisting acne was 
aggravated by service, to include exposure to herbicides.  
See VAOPGCPREC 3-03.  Aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a 
preexisting disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Aggravation is characterized by an 
increase in the severity of a disability during service, and 
a finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The evidence of record reveals that the veteran served in 
Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore 
presumed to have been exposed to herbicide agents.  However, 
it was noted on examination in November 2002 that the veteran 
did not have chloracne and the medical evidence of record 
does not show a current diagnosis of a presumptive disorder 
under 38 C.F.R. § 3.309(e).  Consequently, the 


veteran does not have a disability that would warrant service 
connection on a presumptive basis based on Agent Orange 
exposure.  Id. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The veteran's service medical records reveal that acne was 
reported in April 1969 and February 1970. While there is a 
notation in January 1971 of severe acne and 
pseudofolliculitis barbae, the only skin problem noted on 
separation evaluation in December 1971 was mild ichthyosis.  
The next notation of a skin problem was not until VA 
examination in April 1992, which is over twenty years after 
discharge, when the diagnosis was acne vulgaris on the chest 
and back with residuals and some active lesions.  It was 
reported on VA examination in November 2002 that the veteran 
had acne on his face, chest, abdomen, shoulders, and back; 
the diagnosis was simple acne, not chloracne, and not due to 
Agent Orange.  After reviewing the claims files and examining 
the veteran in January 2003, a VA examiner noted that the 
veteran's skin condition was considered moderate at service 
entrance and mild at service discharge.  The examiner 
concluded that it was less likely than not that the veteran's 
preexisting acne was permanently aggravated during service 
beyond natural progression.  

Although it was contended on behalf of the veteran in May 
2006 that the VA examiner's opinion in January 2003 was 
inadequate because it did not specifically discuss the 
inservice treatment or the extent of the veteran's post-
service treatment, the Board finds the report to be adequate 
because the examination report documents complete physical 
findings, it lists the relevant medical evidence both during 
and after service, and it includes a rationale for concluding 
that the veteran's skin condition was not aggravated by 
service.  

Based on the above evidence, the Board concludes that the 
veteran's acne both clearly and unmistakably preexisted 
military service and was not aggravated thereby, to include 
as a result of exposure to herbicides.  Accordingly, service 
connection for acne, to include as due to exposure to 
herbicides, is denied.  

The Board has considered the veteran's contentions that his 
skin problems were aggravated by service; however, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, to include whether his skin 
disability was aggravated by service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for acne, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for acne is denied.


REMAND

A review of the claims file reveals that a VA examination was 
conducted in May 2005 to determine the severity of the 
veteran's service-connected diabetes, peripheral neuropathy 
of the lower extremities, impotency, and osteomyelitis of the 
right index finger; and VA eye examinations were conducted in 
November and December 2004.  Consequently, although these 
examinations are relevant to the issues of entitlement to 
initial ratings in excess of those currently assigned for the 
veteran's service-connected diabetes mellitus, peripheral 
neuropathy of the lower extremities, impotency, osteomyelitis 
of the right index finger, and diabetic retinopathy, the RO 
failed to provide the veteran with a Supplemental Statement 
of the Case discussing this recent evidence.  See 38 C.F.R. § 
19.31 (2005).

The Board also notes that the severity of the veteran's 
service-connected peripheral neuropathy of the lower 
extremities is unclear from the results of the May 2005 
examination, since it is reported that the veteran walked 
with a severe limp but lower extremity strength was 5/5 and a 
recent electromyogram (EMG) of the lower extremities was 
considered normal.  Finally, the Board agrees with the 
contention on behalf of the veteran in the May 2006 Brief 
that the veteran's service-connected osteomyelitis of the 
right index finger might warrant a higher evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5229.  
However, the VA findings in May 2005 do not provide 
sufficient information to rate the disability under 
Diagnostic Code 5229, as it is unclear how large the gap is 
between the right index fingertip and the proximal transverse 
crease of the palm.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated him for his 
service-connected diabetes, peripheral 
neuropathy of the lower extremities, 
impotency, diabetic retinopathy, or 
osteomyelitis since May 2005, which is the 
date of the most recent medical evidence on 
file.  After securing the necessary 
authorization, the RO must attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran that have not been 
previously secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the veteran, it must inform the veteran of 
this and provide him an opportunity to submit 
copies of the outstanding medical records.

2.  The VA physician who examined the veteran 
in May 2005 must be requested to review the 
claims files and provide an opinion on the 
severity of the veteran's service-connected 
peripheral neuropathy of the lower 
extremities by reconciling the apparent 
contradictions between the veteran's 
difficulty walking and the normal findings on 
EMG.  The examiner must also determine, in 
accordance with Diagnostic Code 5229, whether 
the gap between the veteran's right index 
fingertip and the proximal transverse crease 
of the palm is more or less than an inch and 
whether extension is limited to by more than 
30 degrees.  The VA claims folders, including 
a copy of this Remand, must be made available 
to, and reviewed by, the examiner.  If the 
requested opinions cannot be provided without 
resort to speculation, it must be noted in 
the examination report.  If the examiner who 
examined the veteran in May 2005 is 
unavailable, another appropriate health care 
provider must be asked to review the claims 
files and provide the above requested 
opinions.  If another examination is 
necessary to provide the requested opinions, 
the veteran must be afforded another 
examination.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

3.  After the above development have been 
completed, the RO must then readjudicate the 
veteran's claims for initial evaluations in 
excess of those currently assigned for 
service-connected diabetes mellitus, 
peripheral neuropathy of the lower 
extremities, diabetic retinopathy, impotency, 
and osteomyelitis of the right index finger, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If any 
of the benefits sought on appeal remains 
denied, the veteran and his representative 
must be provided a Supplemental Statement of 
the Case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


